DETAILED ACTION
Claims 1-15 & 17-21 are pending. Claims 1, 9, 15, & 17-20 have been amended, claim 16 has been canceled, and claim 21 represents a newly added claim.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 have been amended to depend from claim 15 and are now method claims. Therefore claims 17-20 have been rejoined with claims 1-15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-15 & 17-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pinson (US Patent 4,889,400; hereafter ‘400).
Claim 1: ‘400 is directed towards a method for protecting an underlying structure from a directed energy (title & abstract), the method comprising:
combining an intumescent material with the underlying structure, wherein the intumescent material forms a barrier to suppress transmission of the directed energy and of heat generated in the barrier by the directed energy, to the underlying structure (see abstract); and 
receiving the directed energy from a laser or microwave source mounted for attacking the underlying structure with the directed energy (see Fig. 1).
Claim 2: Wherein the directed energy is a 4.5 MW laser (col. 1, lines 35-55).
Claim 3: Wherein the intumescent material forms a barrier preventing a temperature of the underlying structure from increasing by more than a maximum temperature rise in response to the directed energy, wherein the maximum temperature rise is given by the degradation temperature minus a pre-irradiation temperature comprising the temperature of the underlying structure prior to the barrier receiving the directed energy, and the degradation temperature is a glass transition temperature, melt temperature, a softening temperature, or an ignition temperature of the underlying structure (col. 4, lines 15-35).
Claim 4: The intumescent material expands and chars in response to absorbing the directed energy so as to form the barrier comprising an expanded intumescent material including a charred region (col. 4, lines 15-35).
Claim 8: Applicant is advised that claim 1 is rejected based on laser as the directed energy and claim 8 is a contingent limitation based on the choice in claim 1 and 
Alternatively, ‘400 notes that the protective layers char and thus it is apparent that the protective layers when combined with the intumescent layer convert the directed energy to thermal energy and then further activate the intumescent layer (col. 1, lines 35-55; col. 2, lines 15-35).
Claim 9: A reflective layer with a reflectivity of 90% or more is applied to the intumescent coating (col. 3, lines 30-45).
Claim 10: The intumescent materials is between the underlying structure and the reflective layer (col. 3, lines 30-45).
Claim 11: The reflective layer can comprise multiple layers and thus ‘400 discloses a gap between the reflective layer and the intumescent material wherein the additional reflective layers reads on the gap (col. 3, lines 30-45).
Claim 12: The intumescent material is combined with a resin material (abstract, the intumescent coating is a latex which reads on a resin).
Claim 13: Combining the intumescent with the underlying material comprises providing particles including the intumescent material (the intumescent material is a latex and thus latex particles are applied, abstract).
Claim 14: The combining comprises coating the intumescent material on the underlying structure (abstract).
Claim 15: ‘400 discloses a method for protecting an underlying structure from a directed energy (title & abstract), the method comprising:
combining an intumescent material with the underlying structure, wherein the intumescent material forms a barrier to suppress transmission of the directed energy, an heat generated in the barrier by the directed energy, to the underlying structure, wherein the combining comprises integrating the intumescent material with the underlying structure so as to form a composite material (see abstract).
Claim 17: Wherein the composite material includes fibers including the intumescent material (the composite includes fibers as the underlying structure, abstract).
Claim 18: The composite comprises a resin (silicon acrolate can be coated on the structure, i.e. a resin, col. 4, lines 35-60).
Claim 19: Applicant is advised that claim 18 is rejected based on resin and claim 19 is a contingent limitation based on the choice in claim 18 and does not have to be met by the prior art wherein the claim 18 is met by a different species than fabric. See MPEP §2111.04(II).
Claim 20: The underlying structure is an aperture for an optical system (title).
Claim 21: The laser is mounted on a vehicle (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘400 as applied above, and further in view of Wang et al. (Wang, et al., A Model for Prediction of Temperature in Steel Structure Protected by Intumescent Coating, based on Tests in the Cone Calorimeter, FIRE SAFETY SCIENCE–PROCEEDINGS OF THE EIGHTH INTERNATIONAL SYMPOSIUM, pp. 235-246, 2005; hereafter Wang) and Wu (Wu et al., Synergistic Flame Retardant Effects of Different Zeolites on Intumescent Fire Retardant Coating for Wood, BioResources, 12(3), 5369-5382, 2017; hereafter Wu).
Claims 5-7: ‘400 doesn’t teach evaluating and comparing multiple intumescent materials and then selecting one based on desired results.
However, Wang, which is directed towards intumescents (title) determining the degradation of the underlying structure in response to the directed energy irradiating the underlying structure without the barrier (the experiment was run on an uncoated steel substrate and a steel substrate coated with 1, 2, and 3 layers of intumescent coating; Experimental Investigation, pgs 237-238);
calculating the decomposition gradient and a thickness of the underlying structure that is degraded by the directed energy (Experimental Investigation, pgs 237-238).
Wang teaches evaluating the effect of coating thickness of an intumescent coating (Experimental Investigation, pgs 237-238).
Wang does not teach investigating a plurality of different intumescent materials and then selecting an intumescent material from the tested materials.
However, Wu, which is also directed intumescent coatings (title) teaches testing multiple intumescent materials and assessing the behavior of the plurality of said different intumescent materials (abstract) and determining which materials improved the intumescent properties of the coatings (abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Wu into the process of Wang such that a plurality of intumescent materials are tested to assess the intumescent behavior of a plurality of intumescent materials with the process of Wang to determine the intumescent composition that has the greatest intumescent properties because performing a comparison as taught by Wu would have predictably produced an intumescent composition with the best fire protective properties and improved the product of Wang.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Wang & Wu into the process of ‘400 and perform the claimed steps to optimize the intumescent coating of ‘400 to obtain the desired results.
Claim 6: Wu teaches evaluating the degree of expansion and thermal conductivity of the intumescent material and the combination teaches evaluating a plurality of intumescent materials (pgs 240-243, Wu) and thus the combination teaches evaluating the degree of expansion and thermal conductivity of a plurality of intumescent materials.
Claim 7: Wu teaches observing the charring and expansion of the intumescent coating (i.e. determining a change in a physical property in response to the directed energy).
Response to Arguments
Applicant's arguments filed 11/26/21 have been fully considered and in view of the amendments, the 35 U.S.C. §102 rejections based on Wang and Mesquita have been withdrawn. However, as discussed above, the claims are now rejected under 35 U.S.C. §102 as anticipated by ‘400 and obvious in view of the combination of ‘400 and Wang & Wu.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to applicant’s argument that if the intumescent is a coating it cannot be part of a composite; applicant is advised that there is no special definition that excludes a coated material from a composite and two layers are a composite of the two layers. 
The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(I).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759